DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 12, 2020 has been entered.
Response to Amendment
The amendments, filed on November 12, 2020, have been entered. Applicant amended claims 1, 8, and 15 cancelled claims 21-23 and added new claims 24-26. Claims 1-3, 5-12, 14-18, 20, and 24-26 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on November 12, 2020, with respect to the Final Office Action dated October 14, 2020, have been fully considered and they are persuasive in regard to claim objections but they are not persuasive in regard to claim rejections. Therefore, 
Previous objections to claims are withdrawn.
Applicant argues “Examiner's rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "wherein the one or more test results indicate that at least one of a functionality or a feature are missing," and "upgrading the configured virtual network function with the functionality or the feature, based on the one or more test 
In reply/response, Fig. 2A of Hawrylo et al. (US PGPUB No. US 20190129712) shows various test scenarios and execution of selected test i.e. 260A Execute Test followed by subsequent 264A Fix Bugs and Close Test based on the test results as stated in paragraph 0128, lines 11-17, “ these techniques may execute one or more pertinent sets of tests at 260A for various purposes as described above. The results of these one or more tests may be benchmarked or analyzed at 262A and presented for review, and these techniques may further automatically fix bugs with or within human intervention and close these one or more tests at 264A”. Paragraph 0125, lines 8-11, of Hawrylo teaches regression test scenario  can discover missing feature of a software as stated “a regression testing module 212A may be invoked to discover unintended software behaviors or regressions such as degradations, fixed yet recurring bugs, missing features, etc”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis to incorporate the teaching of Hawrylo to include regression testing to identify any missing feature or functionality of the configured virtual network function and upgrading the configured virtual function with missing feature or functionality identified by the regression test. One would be motivated to include regression testing since such testing along with various other testing are required to complete as a process of software release life cycle to make the software ready for use  etc. (see at least paragraph 0004,  of Hawrylo).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5,7-10, and 15-17, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cillis et al. (US PGPUB No. US 20150234725), hereinafter, Cillis, in view of Zavesky (US PGPUB No. 20190342187), hereinafter, Zavesky, further in view of Hawrylo et al. (US PGPUB No. US 20190129712), hereinafter, Hawrylo, and further in view of Saha et al. (US PGPUB No. 20150358248), hereinafter, Saha.
Regarding claim 1:
Cillis teaches:
A method, comprising:
 receiving, by a device, virtual network function data identifying a virtual network function to be implemented in a network (paragraph 0053, lines 5-10, teaches trigger condition, either by operator or on demand, for VNF implementation and NFV-MANO and VNF manager use the image and configuration data associated with the VNF stored CM system for implementing the VNF as stated “The operator or on demand any new network condition may trigger (via the OSS system) the execution of a workflow to reconfigure the virtual network, for example to spin up a dedicated VNF 10 in the production network. The image and its configuration are stored in a CM system 42); 
configuring, by the device, the virtual network function data with hardware and software requirements for deploying the virtual network function in a non-production environment, wherein configuring the virtual network function data with the hardware and software requirements generates a (paragraph 0053 states, lines 10-15 , states “In step S2 the workflow reconfigures the virtual network, for example, creates the VNF 10 on the compute node 50 and stores the VNF profile/provisioning parameters. The VNF manager 44 changes on IT level the requested network resources, like virtual network, virtual machine and network policies to host and run the VNF 10”. Fig. 4 and paragraph 0059 further discuss the hardware and software requirements of the VNF); 
 deploying, by the device, the configured virtual network function in the non-production environment(paragraph 0036 states “Favorably the Virtualized Network Function may be tested by the Virtualized Network Tester in an isolated environment with the Virtualized Network Tester emulating a network environment (e.g. interfaces) or part of a network environment of the Virtualized Network Function. Under such conditions it is possible to perform the tests in a realistic way without disturbing a running production network”); 
performing, by the device, one or more tests on the configured virtual network function deployed in the non-production environment (paragraph 0081 states “Step 96 tests the VNF by the at least one VNT in accordance with the test suite to enable the at least one VST to emulate the network environment specific to the VNF, wherein the VNF is disconnected from the network and from a plurality of virtual networks (52, 54) in the network during the testing of the VNF”);
 receiving, by the device, one or more test results based on performing the one or more tests on the configured virtual network function (paragraph 0028, lines 11-13, states “Depending on the test category, the test suite is started and the VNT delivers test results back to the NFV-MANO. Fig. 3, S5/S86 illustrates the same”).
Cillis does not teach updating, by the device, the configured virtual network function, based on the one or more test results, to generate an updated virtual network function, wherein updating the configured virtual network function comprises: upgrading the configured virtual network function with a functionality or feature to generate the updated virtual network function.
(paragraph 0059 teaches modifying (updating) a VNF due to performance issue based on monitored performance data. Paragraph 0060 teaches such modification includes changing function as stated “Modifications to and performance monitoring of the VNF can accordingly be observed and managed at a higher granularity, changing not only the entire function but smaller elements thereof”. Paragraph 0062 teaches method for selecting appropriate fixes to generate a modified RVNF from the replica VNF i.e. RVNF (configured VNF). Paragraph 0063 and Fig. 2B step 264 teach generating modified RVNF).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Cillis to incorporate the teaching of Zavesky to have a modified RVNF with new functionality based on performance testing. One would be motivated to generate such modified RVNF based on the test result to rectify any identified performance issue of the VNF (see paragraph 0060, lines 1-5 of Zavesky).
Cillis teaches deploying the [[updated]] virtual network function in the non-production environment for [[additional]] testing (Cillis teaches deployment of VNF for testing in non-production environment as shown above.).
Cillis does not teach deploying the updated [[virtual network function in the non-production environment for]] additional [[testing]].
In the same field of endeavor, Zavesky teaches deploying the updated virtual network function in the non-production environment for additional testing (Fig. 2B steps 266, 268 and paragraph 0064 teach deploying the modified RVNF in non-production environment for testing by replicating real traffic. Fig 2B step 274 and paragraph 0067 discuss further testing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis to incorporate the teaching of Zavesky about deploying the modified RVNF in non-production environment for additional testing. One would be motivated to do so since such testing is required to verify the behavior of the modified RVNF before deploying the network (see paragraph 0064, lines 3-5 of Zavesky).
Cillis teaches causing, by the device and based on a result of the [[additional]] testing, the [[updated]] virtual network function to be deployed in the network (paragraph 0083 states “If the testing of the VNF is successful (YES branch from step 97), step 98 attaches the VNF to the network and to each virtual network of the plurality of virtual networks to enable the VNF to be deployed in the network”).
Cillis does not teach [[causing, by the device and based on a result of the]] additional [[testing]], the updated [[virtual network function to be deployed in the network]];
In the same field of endeavor, Zavesky teaches causing, by the device and based on a result of the additional testing, the updated virtual network function to be deployed in the network (Fig. 2B, step 270 and paragraph 0065 teach monitoring performance data of the modified RVNF.  Fig. 2B, step 280 and paragraph 0070 teach the production VNF can be modified based on selected modified RVNF i.e. deployment of the modified virtual network function in the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis to incorporate the teaching of Zavesky about deploying the modified RVNF in the production environment (network) based on the result of the testing of the modified RVNF in non-production environment. One would be motivated to do so since after (see paragraph 0070, lines 3-6 of Zavesky).
Cillis does not teach monitoring, by the device, a performance of the updated virtual network function in the network;
In the same field of endeavor, Zavesky teaches monitoring, by the device, a performance of the updated virtual network function in the network (paragraph 0070 teaches monitoring the performance of the modified VNF in the network as stated “monitoring can continue to confirm the performance issue is resolved and/or identify other performance issues”. Fig. 2B step 254, and paragraph 0059 teaches such performance monitoring);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis to incorporate the teaching of Zavesky about monitoring the performance of the modified RVNF in the production environment (network). One would be motivated to do such performance monitoring to identify other performance issues (see paragraph 0070, lines 6-8, of Zavesky).
Cillis does not teach  wherein the one or more test results indicate that at least one of a functionality or a feature are missing, based on the one or more test results indicating that the at least one of the functionality or the feature are missing.
Hawrylo teaches wherein the one or more test results indicate that at least one of a functionality or a feature are missing, based on the one or more test results indicating that the at least one of the functionality or the feature are missing (Fig. 2A shows various test scenarios and execution of selected test i.e. 260A Execute Test and 264A Fix Bugs and Close Test based on the test results as stated in paragraph 0128, lines 11-17, “ these techniques may execute one or more pertinent sets of tests at 260A for various purposes as described above. The results of these one or more tests may be benchmarked or analyzed at 262A and presented for review, and these techniques may further automatically fix bugs with or within human intervention and close these one or more tests at 264A”. paragraph 0125, lines 8-11, teaches regression test scenario  can discover missing feature of a software as stated “a regression testing module 212A may be invoked to discover unintended software behaviors or regressions such as degradations, fixed yet recurring bugs, missing features, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis, in view of Zavesky, to incorporate the teaching of Hawrylo to include regression testing to identify any missing feature or functionality of the configured virtual network function and upgrading the configured virtual function with missing feature or functionality identified by the regression test. One would be motivated to include regression testing since such testing along with various other testing are required to complete as a process of software release life cycle to make the software ready for use  etc. (see at least paragraph 0004,  of Hawrylo). 
Cillis does not teach removing, by the device, the updated virtual network function from the network based on the performance of the updated virtual network function indicating that the updated virtual network function is performing abnormally; replacing, by the device, the removed updated virtual network function with a new virtual network function in the network.
In the same field of endeavor, Saha teaches removing, by the device, the updated virtual network function from the network based on the performance of the updated virtual network function indicating that the updated virtual network function is performing abnormally; replacing, by the device, the removed updated virtual network function with a new virtual network function in the network (paragraph 0161, lines 10-13, states “the VNF orchestrator 50 may be configured to act according to the automation algorithm by removing a running VNF and replace it by new type of VNF, in order to reflect the currently observed load situation, for example.”. Since the previous references already teach “updated VNF”, then it’s obvious that Saha’s replacement of the “running VNF” can also be a replacement of the updated VNF).
(see paragraph 0161, line 12-13, of Saha). 
Cillis teaches wherein data associated with the new virtual network function is configured with the hardware and software requirements (see paragraph 0053 states, lines 13-15. Fig. 4 and paragraph 0059 further discuss the hardware and software requirements of the VNF).
As to claim 2, the rejection of claim 1 is incorporate. Cillis, in view of Zavesky, Hawrylo, and Saha, teaches all the limitations of claim 1.
Cillis teaches wherein data associated with the one or more additional new virtual network functions are configured with the hardware and software requirements (paragraph 0053 states, lines 13-15, states “The VNF manager 44 changes on IT level the requested network resources, like virtual network, virtual machine and network policies to host and run the VNF 10”. Fig. 4 and paragraph 0059 further discuss the hardware and software requirements of the VNF).
Cillis does not teach further comprising: causing one or more additional new virtual network functions to be deployed in the network to satisfy network demand associated with the network.
In the same field of endeavor, Yeung teaches further comprising: causing one or more additional new virtual network functions to be deployed in the network to satisfy network demand associated with the network (paragraph 0036, lines 1-5, states “VNF managers 154 can manage lifecycles of VNFs 122, including operations such as instantiating, scaling (i.e., increasing or reducing the number of VNF instances for a particular network function), updating and/or upgrading, and terminating VNFs”. Paragraph 0053, lines 13-17 , states “A more complex rule could specify a set of actions to perform in response to a particular event, such as directing VNF manager 200 to automatically scale up, scale out, and notify the orchestrator when overloading of resources occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis, in view of Zavesky, Hawrylo, and Saha, to incorporate the teaching of Yeung to scale up the new VNF.  One would be motivated to so since such scaling helps to meet the network demand (see Paragraph 0053, lines 13-17, of Yeung). 
As to claim 5, the rejection of claim 1 is incorporate. Cillis, in view of Zavesky, Hawrylo, and Saha, teaches all the limitations of claim 1.
Cillis further teaches:
 wherein the one or more tests include one or more of: a test to determine compliance of the configured virtual network function with verification requirements (see paragraph 0002, lines 7-12, states “These network components (nodes) and network services are individually tested in lab environments for a number of aspects such as protocol compliance, performance, and load capacity, and are also tested during the initial phases of a network rollout with these components”),
a test of an operation of the configured virtual network function, or a test of a capability of the configured virtual network function (see paragraph 0024, lines 10-16, discussing peak load capability testing).
As to claim 7, the rejection of claim 1 is incorporate. Cillis, in view of Zavesky, Hawrylo, and Saha, teaches all the limitations of claim 1.
Cillis further teaches wherein the network comprises a telecommunications software-defined network (paragraph 0002, lines 1-5, states “Service provider networks contain a number of network components including base-stations, radio network controllers, Mobility Management Entity, Serving Gateway, Packet Data Network Gateway, session boarder controllers, Voice over IP servers, IMS (IP Multimedia Subsystems), etc.”. see paragraph 0020 discussing software-defined network. Paragraph 0026, lines 1-4, states “The following example depicts the advantages when a service provider needs to deploy a virtualized evolved packet core (vEPC) or when deploying virtualized network services based on a running vEPC”).
Regarding claim 8:
Claim 8 is directed towards a device with one or more memories and one or more processor, communicatively coupled to the one or more memories (see Fig. 6 and description of Fig.6 in paragraphs 0061-0073 of Cillis) performing part of the method of claim 1. Hence, it is rejected under similar rationale.
Claim 9 is directed towards a device performing part of the method of claim 1. Hence, it is rejected under similar rationale.
Claim 10 is directed towards a device performing the method of claim 2. Hence, it is rejected under similar rationale.
Regarding claim 15:
Claim 15 is directed towards a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device (Cillis teaches: see paragraph 0093, lines 1-3, for non-transitory computer-readable medium storing instruction for execution by a device. See Fig. 6 for device with processor. See claim 29.  ) performing part of the method of claim 1. Hence it is rejected under similar rationale. 
Claim 16 is directed towards a non-transitory computer-readable performing part of the method of claim 1. Hence it is rejected under similar rationale. 
Claim 17 is directed towards a non-transitory computer-readable performing the method of claim 2. Hence it is rejected under similar rationale. 
Claim 20 is directed towards a non-transitory computer-readable performing the method of claim 7. Hence it is rejected under similar rationale. 
As to claim 24, the rejection of claim 15 is incorporate. Cillis, in view of Zavesky, Hawrylo, and Saha, teaches all the limitations of claim 15.
Cillis does not teach teaches wherein the virtual network function is a virtual router.
Zavesky teaches wherein the virtual network function is a virtual router (paragraph 0032, lines 3-11, teaches VNF includes a virtual router as stated “In an example, VNFs implemented on such environments can include a virtual Mobility Management Entity (vMME), a virtual System Architecture Evolution with Packet Data Network Gateway and Serving Gateway (vSAEGW), a virtual Home Subscriber Server (vHSS), a virtual Diameter Routing Agent (vDRA), virtual firewall (vFW), virtual router (v-Router), et cetera, and other virtualized functions supporting wireless networks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis to incorporate the teaching of Zavesky about implementing a virtual router using a virtual network function. One would be motivated to do since such implementation using VNF provide flexible and efficient use of resources (see at least paragraph 0031 of Zavesky).
Claim 25 is directed towards a method performed by the non-transitory computer-readable of claim 24. Accordingly, it is rejected under similar rationale.
Claim 26 is directed towards a device performing the method of claim 25. Accordingly, it is rejected under similar rationale

Claims 3, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cillis, in view of Zavesky, further in view of Hawrylo, further in view of Saha, and further in view of Cillis et al. (US PGPUB No. US 20180121335), hereinafter, Cillis (20180121335).
As to claim 3, the rejection of claim 1 is incorporate. Cillis, in view of Zavesky, Hawrylo, and Saha, teaches all the limitations of claim 1.
(Cillis teaches performing one or more tests according to the test suite in a non-production environment as shown in claim 1 rejection. Cillis further teaches, in paragraph 0022, line 12, test suite may include sanity test, integration (interoperability) tests etc).
Cillis does not teach wherein performing the one or more tests comprises: performing a conformance test on the configured virtual network function deployed in the non-production environment (Cillis teaches performing one or more tests according to the test suite in a non-production environment as shown in claim 1 rejection. Cillis further teaches, in paragraph 0022, line 12, test suite may include sanity test, integration tests etc.  However, Cillis is silent about whether a conformance test is included in the test suite).
In the same field of endeavor, Cillis (20180121335) teaches wherein performing the one or more tests comprises: performing a conformance test on the configured virtual network function deployed in the non-production environment (Cillis (20180121335), paragraph 0011 states “Baseline: Model for baseline testing (initial certification and conformance)”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis, in view of Zavesky, Hawrylo, and Saha, to incorporate the teaching of Cillis (20180121335) to have a conformance test in the test suite of testing the configured VNF. One would be motivated to so since conformance test is a part of certification context (see paragraph 0008 of Cillis (20180121335)). 
Cillis does not teach performing a performance test on the configured virtual network function deployed in the non-production environment (Cillis teaches performing one or more tests according to the test suite in a non-production environment as shown in claim 1 rejection. Cillis further teaches, in paragraph 0022, line 12, test suite may include sanity test, integration tests etc. However, Cillis is silent about whether a performance test is included in the test suite).
In the same field of endeavor, Zavesky teaches performing a performance test on the configured virtual network function deployed in the non-production (Fig. 2B steps 266, 268 and paragraph 0064 teach deploying the modified RVNF in non-production environment for performance testing by replicating real traffic. Fig 2B step 274 and paragraph 0067 discuss further testing);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis, in view of Zavesky, Hawrylo, and Saha, to incorporate the teaching of Zavesky about deploying the modified RVNF in non-production environment for additional testing. One would be motivated to do so since such performance testing is required to verify the behavior of the modified RVNF before deploying the network (see paragraph 0064, lines 3-5 of Zavesky).
Cillis  further teaches wherein receiving the one or more test results comprises: receiving a conformance test result based on performing the conformance test on the configured virtual network function, receiving an interoperability test result based on performing the interoperability test on the configured virtual network function, and  - 35 -PATENTDocket No. 0095-0542 receiving a performance test result based on performing the performance test on the configured virtual network function (paragraph 0028, lines 11-13, states “Depending on the test category, the test suite is started and the VNT delivers test results back to the NFV-MANO”. Hence, when teachings of Cillis (20180121335) and Zavesky are incorporated in Cillis to modify the test suite to include above mentioned tests, all the test results the VNT delivers back to the NFV-MANO ).
Claim 11 is directed towards a device performing part the method of claim 3. Hence, it is rejected under similar rationale.
Claim 12 is directed towards a device performing part the method of claim 3. Hence, it is rejected under similar rationale.
Claim 18 is directed towards a non-transitory computer-readable performing part of the method of claim 3. Hence it is rejected under similar rationale. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cillis, in view of Zavesky, further in view of Hawrylo, further in view of Saha, and  further in view of Yeung et al. (US PGPUB No. US 20190028350), hereinafter, Yeung.
As to claim 6, the rejection of claim 1 is incorporate. Cillis, in view of Zavesky, Hawrylo, and Saha, teaches all the limitations of claim 1.
Cillis does not teach wherein monitoring the performance of the updated virtual network function in the network comprises: monitoring the performance of the updated virtual network function in the network based on specifications described in a descriptor associated with the updated virtual network function (Cillis talks  about metadata of the VNF in paragraph 0020, lines 6-9, as stated “retrieving metadata from a configuration of the Virtualized Network Function, representing a network environment specific to the Virtualized Network Function, particularly its deployment”. However, Cillis is silent about monitoring the VNF according to the information of the metadata).
In the same field of endeavor, Yeung  teaches wherein monitoring the performance of the updated virtual network function in the network comprises: monitoring the performance of the updated virtual network function in the network based on specifications described in a descriptor associated with the updated virtual network function (paragraph 0033, lines 1-4, teaches descriptor associated with the VNF containing information related to the VNF as stated “VNF catalog 160 can store information for on-boarded VNFs, including VNF deployment templates (sometimes referred to as VNF Descriptors (VNFD)), software images, manifest files, etc.)”. Paragraph 0058, lines 8-10, states “The VNF manager can also monitor performance metrics, such as CPU use, memory consumption, and other core parameters”. Paragraph 0059, lines 11-16 , discusses about an analytics engine which uses built-in and custom metrics related to the VNF to define the overloaded/underloaded stage while monitoring the VNF as stated “the VNF manager can utilize an analytics engine (e.g., analytics engine 228) to evaluate built-in or native key performance indicators (KPI) and/or custom metrics to define overloaded/underloaded stage 318, fail stage 320, and generally any other scenarios related to the VNF service and its underlying virtual infrastructure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cillis, in view of Zavesky, Hawrylo, and Saha, to incorporate the teaching of Yeung to monitor the updated VNF based on the specification described in the metadata associated with the updated VNF.  One would be motivated to so since such monitoring helps detecting predefined event of the VNF and triggering appropriate solution (see Paragraph 0059, lines 1-7, of Yeung). 
Claim 14 is directed towards a device performing the method of claim 6. Hence, it is rejected under similar rationale.
Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





April 8, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457